1                            UNITED STATES DISTRICT COURT
2                          SOUTHERN DISTRICT OF CALIFORNIA
3

4
     MUKESH MEHLA,                                )     No. 19cv2245 WQH BGS
5                                                 )
                                                  )
6
     Petitioner,                                  )     AGENCY FILE No. A203 604 060
7                                                 )
     v.                                           )     PETITIONER’S REPLY TO
8                                                 )     RETURN PETITION FOR WRIT
     U.S. DEPARTMENT OF HOMELAND                  )     OF HABEAS CORPUS
9
     SECURITY, et. al.                            )
10                                                )
                                                  )
11   Respondents.                                 )
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
          PETITIONER’S REPLY TO RETURN TO PETITION FOR WRIT OF HABEAS CORPUS Page - 1
1          Petitioner respectfully submits this reply to Respondents’ return.
2
           I.     JURISDICTION:
3

4          a.     Section 1252(e)(3)
5
           Although Petitioner may bring a challenge to credible fear procedures that
6

7
     the current administration is implementing in the context of expedited removal

8    proceedings requesting review of any “regulation, or a written policy directive,
9
     written policy guideline, or written procedure and its implementation”, and if he
10

11   chooses to do so, the Respondents are correct that he would be precluded to do so
12
     in this Honorable Court by 8 U.S.C. § 2352(e)(3), as Congress has conferred
13

14
     exclusive jurisdiction to the United States District Court for the District of

15   Columbia. However, Petitioner is not bringing this habeas action to ask this Court
16
     to review the “Lesson Plans” that Petitioner has referred to and attached to his
17

18   Petition.
19
           b. The Suspension Clause
20

21
           Instead, Petitioner is bringing this action pursuant to the Suspension Clause,

22   U.S. Const. art. I, § 9, cl. 2, which requires that Petitioner have a “meaningful
23
     opportunity to demonstrate that he is being held pursuant to ‘the erroneous
24

25   application or interpretation’ of relevant law.” Boumediene v. Bush, 553 U.S. 723,
26
     779 (2008) (quoting INS v. St. Cyr, 533 U.S. 289, 302 (2001)).
27

28
        PETITIONER’S REPLY TO RETURN TO PETITION FOR WRIT OF HABEAS CORPUS Page - 2
1          The Suspension Clause mandates, “The Privilege of the Writ of Habeas
2
     Corpus shall not be suspended, unless when in Cases of Rebellion or Invasion the
3

4    public Safety may require it.” U.S. Const. art. I, § 9, cl. 2. Our nation’s founders
5
     viewed the writ as a “vital instrument” to secure individual liberty. Boumediene v.
6

7
     Bush, 553 U.S. 723 at 743. “The Clause protects the rights of the detained by a

8    means consistent with the essential design of the Constitution. It ensures that,
9
     except during periods of formal suspension, the Judiciary will have a time-tested
10

11   device, the writ, to maintain the ‘delicate balance of governance’ that is itself the
12
     surest safeguard of liberty.” Id. at 745 (citing Hamdi v. Rumsfeld, 542 U.S. 507,
13

14
     536 (2004) (opinion of O’Connor, J.)). The Suspension Clause prevents Congress

15   from passing a statute that effectively suspends the writ absent rebellion or
16
     invasion. See Felker v. Turpin, 518 U.S. 651, 663–64 (1996).
17

18         In Boumediene, the Court gleaned from its precedents two “easily identified
19
     attributes of any constitutionally adequate habeas corpus proceeding.” 553 U.S. at
20

21
     779. First, the “privilege of habeas corpus entitles the prisoner to a meaningful

22   opportunity to demonstrate that he is being held pursuant to ‘the erroneous
23
     application or interpretation’ of relevant law.” Id. (quoting St. Cyr, 533 U.S. at
24

25   302). Second, “the habeas court must have the power to order the conditional
26
     release of an individual unlawfully detained.” Id. Beyond those minimum
27

28
     requirements, “depending on the circumstances, more may be required.” Id.
        PETITIONER’S REPLY TO RETURN TO PETITION FOR WRIT OF HABEAS CORPUS Page - 3
1          The Boumediene Court further emphasized that “the necessary scope of
2
     habeas review in part depends upon the rigor of any earlier proceedings.” Id. at
3

4    781; see also id. at 786 (noting that “habeas corpus review may be more
5
     circumscribed if the underlying detention proceedings are more thorough”). For
6

7
     that reason, courts sitting in habeas afford deference when reviewing another

8    court’s decision, but when a petitioner is “detained by executive order . . . the
9
     need for collateral review is most pressing.” Id. at 783. To be effective, the
10

11   “habeas court must have sufficient authority to conduct a meaningful review of
12
     both the cause for detention and the Executive’s power to detain.” Id.
13

14
           More specifically, Petitioner challenges the procedures that led to his

15   expedited removal order and whether Respondents complied with the procedures
16
     in his individual case or applied the correct standard legal.
17

18         In order to support his allegation that he was not given a “meaningful
19
     opportunity to demonstrate that he is being held pursuant to ‘the erroneous
20

21
     application or interpretation’ of relevant law, Petitioner references the “Lesson

22   Plans” as examples of this administration’s continued efforts to deny asylum
23
     seekers a “meaningful opportunity” to seek asylum in the U.S.
24

25         Furthermore, Respondents cite to no authority that suggests that a possible
26
     right of Petitioner to seek judicial review of determinations under 8 USC section
27

28
     1225(b) and any “regulation, or a written policy directive, written policy guideline,
        PETITIONER’S REPLY TO RETURN TO PETITION FOR WRIT OF HABEAS CORPUS Page - 4
1    or written procedure and its implementation” under section 1252(e)(3) forecloses
2
     his right to seek review from this Court pursuant to the Suspension Clause, U.S.
3

4    Const. art. I, § 9, cl. 2, which Petitioner has chosen to do.
5
            Therefore, this Court does have jurisdiction under the Suspension Clause,
6

7
     U.S. Const. art. I, § 9, cl. 2, as is properly pled in Petitioner’s Petition.

8           II.    PETITIONER HAS NOT FAILED TO STATE A CLAIM
9
            Petitioner has demonstrated that he was not provided with a meaningful
10

11   opportunity to demonstrate he was eligible for asylum.
12
            In order to be eligible for asylum, an applicant must have suffered past
13

14
     persecution or have a well-founded fear of persecution “on account of” one or

15   more of the five grounds enumerated in INA § 101(a)(42)(A): race, religion,
16
     nationality, membership in a particular social group, or political opinion. See INA
17

18   § 101(a)(42)(A); INS v. Elias-Zacarias, 502 U.S. 478, 481−82 (1992). an applicant
19
     must demonstrate that he could not reasonably relocate within his country of origin
20

21
     to avoid persecution. 8 C.F.R. § 1208.13(b)(2)(ii).

22          a. Past Persecution
23
            The Asylum Officer (“AO”) found Petitioner to be credible and that his
24

25   testimony was “internally and externally consistent with CBP records that he
26
     feared being killed if returned to India.” See Credible Fear Determination
27

28
     Checklist and Written Analysis” included in Petitioner’s Exhibit B, Electronic
        PETITIONER’S REPLY TO RETURN TO PETITION FOR WRIT OF HABEAS CORPUS Page - 5
1    Document 1-4, Page 29. Moreover, the AO determined that Petitioner had
2
     established a significant possibility of past persecution on account of his religion.
3

4    Id. at Page 30
5
           b. Internal Relocation
6

7
           Although the AO found Petitioner to be credible and having suffered past

8    persecution, the AO went on to conclude that “there is substantial evidence” that
9
     the Petitioner “could internally relocate and that it would be reasonable for him to
10

11   do so. Id. The AO went on to state that Petitioner “did not know any other
12
     Christian who had been harmed anywhere in India, relocated after being harmed,
13

14
     or who was harmed after relocating.” The AO further tried to reason that Petitioner

15   “was unable to provide specific facts to support his belief that BJP Party supporters
16
     could find him using his Aadhhar ID. The applicant stated that police would assist
17

18   the BJP Party supporters in tracking the applicant, but was unable to provide
19
     specific facts to support this statement of belief.” The AO went to claim that
20

21
     Petitioner “speculated that the BJP Party supporters could find his biometric

22   information ‘online’ but was unable to explain what that meant or provide any
23
     specific facts to support this statement of belief.” The AO goes on to cite to some
24

25   random alleged “country conditions” to support his own conclusions. Id. In sum,
26
     the AO turned the very limited credible fear interview into a full-blown asylum
27

28
        PETITIONER’S REPLY TO RETURN TO PETITION FOR WRIT OF HABEAS CORPUS Page - 6
1    merits or evidentiary hearing by the following erroneous application or
2
     interpretation of relevant law and regulations:
3

4       • Improperly requiring Petitioner to provide evidence going to every element
5
          of an asylum claim
        • Improperly importing an applicable corroboration requirement
6       • Applying an erroneous standard regarding persecution by non-governmental
7         actors
        • Improperly raising the standard for what constitute “torture.”
8
        • The “country conditions reports” that the AO offered and cited are
9         inconsistent with the actual country conditions and applicable law and such
10
          evidence should and can only be properly analyzed in a full asylum hearing
          and not in a CFI setting.
11
        • The AO unlawfully raised Petitioner’s burden of proof
12
           The Correct Legal Standard and Applicable Law:
13

14         First, the burden is on the government to demonstrate by a preponderance of
15
     the evidence that the applicant can reasonably relocate internally to an area of
16

17   safety once there has been a finding of past persecution-and, as pointed out above,
18
     again, not only did Petitioner contend that he did indeed suffer (past) persecution,
19
     but the AO made the determination that he in fact did so. Melkonian v. Ashcroft,
20

21   320 F.3d 1061, 1070 (9th Cir. 2003); see also Mashiri v. Ashcroft, 383 F.3d 1112,
22
     112223 (9th Cir. 2004) (finding the IJ erred by placing the burden of proof on
23

24   ethnic Afghan to show "that the German government was unable or unwilling to
25   control anti-foreigner violence on a countrywide basis.").
26
           The reasonableness of internal relocation is determined by considering
27

28   whether the applicant would face other serious harm in the place of suggested
        PETITIONER’S REPLY TO RETURN TO PETITION FOR WRIT OF HABEAS CORPUS Page - 7
1    relocation; any ongoing civil strife; administrative, economic, or judicial
2
     infrastructure; geographical limitations; and social .and cultural constraints, such as
3

4    age, gender, health, and social and family ties. Knezevic v. Ashcroft, 367 F.3d
5
     1206, 1214-15 (9th Cir. 2004) (citing 8 C.F.R. § 1208.13(b)(3)).
6

7
           Secondly, as the 9th Circuit noted in Singh v. Ilchert, 63 F. 3d 1501,

8    1511(9th Cir. 1995), "This court presumes that in a case of persecution by a
9
     governmental body such as a national police force, the government (of India, in
10

11   this case) has the ability to persecute the applicant throughout the country." In
12
     Jakhry v. Mukasey, 524 F.3d 1057, 1065 (9th Cir. 2008), the court held that "[i]n
13

14
     cases in which the persecutor is a government or is government-sponsored ...it

15   shall be presumed that internal relocation would not be reasonable, unless the
16
     Service establishes by a preponderance of the evidence that, under all the
17

18   circumstances, it would be reasonable for the applicant to relocate." 8 C.F.R.
19
     Section 1208.13(b)(3)(ii).
20

21
           In this case, Petitioner, to even the AO’s satisfaction, demonstrated past

22   persecution. In addition, it must be borne in mind that the BJP Party is a national
23
     party. Even the police, who ultimately did not aid the petitioner, and instead,
24

25   blamed and scolded the Petitioner for having abandoned his Hindu religion, cannot
26
     be counted on to protect Petitioner should he have to return to India. Indeed, the
27

28
     petitioner credibly testified that the police could not and would not help him when
        PETITIONER’S REPLY TO RETURN TO PETITION FOR WRIT OF HABEAS CORPUS Page - 8
1    he sought their help. Despite demonstrating past persecution as well as showing
2
     that the government itself was his persecutors, the AO’s attempted to overcome the
3

4    presumption against internal relocation by citing to incomplete and inapplicable
5
     reports and “country conditions” and totally ignoring the evidence and answers that
6

7
     Petitioner provided and other and more relevant country conditions which

8    Petitioner has cited to in his Petition, which do not need repeating here.
9
           In sum, the AO failed to justify his ultimate determination that Petitioner had
10

11   failed to demonstrate there is a “significant possibility” that he could establish in a
12
     full hearing before an Immigration Judge that he is eligible for asylum or would be
13

14
     subject to torture. Instead, the AO turned the inquiry from whether Petitioner could

15   establish that he is eligible for asylum or would be subject to torture, to whether he
16
     has done so.
17

18         c. Torture
19
           Along with reporting that he was repeatedly beaten, Petitioner testified that
20

21
     threatened him with death, that “If you are seen going to the church again, then you

22   will be killed.” Exhibit B, Electronic Document 1-4, Page 21 Despite this, the AO
23
     determined that “the record does not establish a significant possibility that it is more
24

25   likely than not the applicant will be subjected to severe pain or suffering in another
26
     state of India.”
27

28
           Torture is defined as (1) “any act by which severe pain or suffering, whether
        PETITIONER’S REPLY TO RETURN TO PETITION FOR WRIT OF HABEAS CORPUS Page - 9
1    physical or mental, is intentionally inflicted on a person” in a manner that is (2) “by
2
     or at the instigation of or with the consent or acquiescence of a public official or other
3

4    person acting in an official capacity.” 8 C.F.R. § 1208.18(a)(1).
5
            According Ninth Circuit case law, “torture is defined as any act by which
6

7
      severe pain or suffering, whether physical or mental, is intentionally inflicted on a

8     person for such purposes as obtaining from him or her or a third person
9
      information or a confession, punishing him or her for an act he or she or a third
10

11    person has committed or is suspected of having committed, or intimidating or
12
      coercing him or her or a third person, or for any reason based on discrimination of
13

14
      any kind, when such pain or suffering is inflicted by or at the instigation of or with

15    the consent or acquiescence of a public official or other person acting in an official
16
      capacity.” Kamalthas v. INS, 251 F.3d 1279, 1282 (9th Cir. 2001) (quoting 8
17

18    C.F.R. § 208.18(a)(1) (2000)).
19
            “When evaluating an application for CAT relief, the IJ and the BIA should
20

21
      consider ‘all evidence relevant to the possibility of future torture, including ...

22    [e]vidence      of    past     torture     inflicted    upon      the     applicant.’ [8
23
      U.S.C.] § 1208.16(c)(3).” Avendano-Hernandez, 800 F.3d at 1079. “CAT claims
24

25    must be considered in terms of the aggregate risk of torture from all sources, and
26
      not as separate, divisible CAT claims.” Quijada-Aguilar v. Lynch, 799 F.3d 1303,
27

28
      1308 (9th Cir. 2015).
        PETITIONER’S REPLY TO RETURN TO PETITION FOR WRIT OF HABEAS CORPUS Page - 10
1          “The United States included a reservation when it ratified the Convention,
2
     narrowing the definition of torture with respect to ‘mental pain or suffering.’ The
3

4    reservation states that ‘mental pain or suffering refers to the prolonged mental
5
     harm caused by or resulting from (1) the intentional infliction or threatened
6

7
     infliction of severe physical pain or suffering; (2) the administration or application,

8    or threatened administration or application, of mind altering substances or other
9
     procedures calculated to disrupt profoundly the senses or the personality; (3) the
10

11   threat of imminent death; or (4) the threat that another person will imminently be
12
     subjected to death, severe physical pain or suffering, or the administration or
13

14
     application of mind altering substances or other procedures calculated to disrupt

15   profoundly the sense or personality.” Nuru v. Gonzales, 404 F.3d 1207, 1217 n.5
16
     (9th Cir. 2005).
17

18        Courts throughout the U.S. have found that death threats can constitute
19
     mental torture when findings largely dependent on whether the person threatened
20

21
     suffered prolonged mental harm. See 2004 DOJ Memo, supra footnote 64, at 14-

22   15, citing Sackie v. Ashcroft, 270 F. Supp. 2d 596 (E.D. Pa. 2003) (finding that
23
     individual forcibly recruited as child soldier and forced to take narcotics and
24

25   threatened with imminent death during a three to four year period had suffered
26
     prolonged mental harm constituting torture during this period); Mehinovic v.
27

28
     Vuckovic, 198 F. Supp. 2d 1322 (N.D. Ga. 2002) (finding that plaintiffs had been
      PETITIONER’S REPLY TO RETURN TO PETITION FOR WRIT OF HABEAS CORPUS Page - 11
1    victims of mental torture when they were forced to play Russian roulette and
2
     suffered "long-term psychological harm" as a result).
3

4         III.   CONCLUSION
5
          For the foregoing reasons, Petitioner is not bringing this petition to review
6

7
     the recent policies the current administration is implementing in the context of

8    expedited removal proceedings requesting review of any “regulation, or a written
9
     policy directive, written policy guideline, or written procedure and its
10

11   implementation,” Instead, Petitioner is bringing this action pursuant to the
12
     Suspension Clause, U.S. Const. art. I, § 9, cl. 2, and Petitioner has demonstrated
13

14
     he was not given a meaningful opportunity to apply for asylum by the Asylum

15   Officer nor the Immigration Judge and is therefore being held pursuant to ‘the
16
     erroneous application or interpretation’ of relevant law.”
17

18        Dated: November 27, 2019         Respectfully submitted,
19
                                           s/ Bashir Ghazialam
20                                         Bashir Ghazialam, Esq., CASBN 212724
                                           LAW OFFICES OF BASHIR
21                                         GHAZIALAM
                                           P.O. Box 928167
22                                         San Diego, California 92192
23                                         Phone (619) 795-3370
                                           Facsimile (866) 685-4543
24
                                           Email: bg@lobg.net
25
                                           Attorney for Petitioner
26

27

28
      PETITIONER’S REPLY TO RETURN TO PETITION FOR WRIT OF HABEAS CORPUS Page - 12
